La Jueza Asociada Señora Pabón Charneco
emitió la opinión del Tribunal.
Comparecen ante nos el Estado Libre Asociado de Puerto Rico y el Instituto de Ciencias Forenses de Puerto Rico (en adelante los peticionarios) y nos solicitan la revi-sión de una Sentencia emitida por el Tribunal de Apelaciones. Mediante dicho dictamen, el tribunal a quo revocó una Sentencia emitida por el Tribunal de Primera Instancia en la que denegó la demanda de mandamus ins-tada por la Sociedad para la Asistencia Legal, Inc. (en ade-lante la recurrida) en la cual solicitó la entrega de unos informes de autopsia y de otras pruebas científicas.
En esta ocasión tenemos la oportunidad de resolver si el Instituto de Ciencias Forenses de Puerto Rico tiene el de-ber de entregar a la defensa los protocolos de autopsia y los resultados de los análisis científicos que efectúe con rela-ción a un caso criminal, al mismo tiempo que los pone a disposición del Ministerio Público, aunque éste no haya presentado el correspondiente pliego acusatorio contra el acusado. A priori, contestamos en la negativa.
Veamos los hechos que dieron génesis a la controversia de autos.
I
El 22 de diciembre de 2008, la recurrida presentó una Demanda ante el Tribunal de Primera Instancia, Sala Superior de Humacao, contra el Instituto de Ciencias Foren-ses de Puerto Rico.(1) Peticionó que se le ordenara al Direc*853tor del Instituto de Ciencias Forenses y a sus funcionarios a que cumplieran con el deber ministerial que alegada-mente les imponía el Art. 20 de la Ley Núm. 13 de 24 de julio de 1985, según enmendada, conocida como Ley del Instituto de Ciencias Forenses de Puerto Rico, 34 L.P.R.A. sec. 3020. Esto es, entregarle a los abogados de defensa los informes de autopsia y demás pruebas científicas relacio-nadas con aquellos casos en que la recurrida asumía la representación de la persona que era acusada de haberle ocasionado la muerte a la presunta víctima. Señaló que el Instituto de Ciencias Forenses y sus funcionarios le exi-gían a los abogados de la defensa que presentaran mocio-nes ante los tribunales solicitando los protocolos de autop-sia para que estos foros autorizaran, caso a caso, la entrega de estos informes. Sostuvo que la Ley Núm. 13, supra, no exigía tal requerimiento. Adujo que tal exigencia sobrecar-gaba la pesada labor de los abogados y que ello provocaba suspensiones en los procesos judiciales.
Luego de varios incidentes procesales, el 26 de junio de 2009, los peticionarios presentaron una moción para solici-tar que se dictara sentencia sumaria a su favor. Argumentaron que, aunque el Art. 20 de la Ley Núm. 13, supra, disponía que los informes debían ser entregados con toda premura a los fiscales o al juez instructor, “en ningún mo-mento establece que les serán, de igual forma, entregados a [los abogados de defensa] en el mismo momento”.(2) Además, sostuvieron que, conforme al Art. 27 de la Ley Núm. 13 (34 L.P.R.A. sec. 3027), los protocolos de autopsia en un caso criminal no se entregaban hasta que concluía la investigación, a menos que lo autorizara el Secretario de Justicia o que lo ordenara el tribunal. A su vez, apuntaron que, según la Regla 95 de Procedimiento Criminal, 34 L.P.R.A. *854Ap. II, la recurrida no tenía derecho a recibir los informes antes de que se presentara la denuncia o acusación. Acotaron que si la recurrida deseaba obtener copia de esos infor-mes previo a la presentación del pliego acusatorio, podía solicitarlos a través del procedimiento establecido en el Reglamento Núm. 3733 del Departamento de Justicia.(3) Asimismo, señalaron que por estar disponible el mecanismo de descubrimiento de prueba dispuesto en la Regla 95 de Procedimiento Criminal, supra, y el procedimiento para solicitar copias de los informes de autopsia establecido en el Reglamento Núm. 3733, supra, no procedía el recurso de mandamus, ya que la recurrida contaba con otros remedios legales para hacer valer sus reclamos.
Por su parte, la recurrida presentó debida oposición a la solicitud para que se dictara sentencia sumaria a favor de los peticionarios. Por un lado, alegó que para el momento cuando asumía la representación legal de un acusado (luego de la vista de determinación de causa probable para arresto), la investigación criminal ya había concluido. Por otro lado, sostuvo que aun cuando el Art. 20 de la Ley Núm. 13, supra, no disponía que el protocolo de autopsia se debía entregar con toda premura a los abogados defenso-res, eso no significa que se tuviera que esperar a que se activara el descubrimiento de prueba regulado por la Regla 95 de Procedimiento Criminal, supra, para que éstos se entregaran a la defensa. Argüyó que la entrega debía ha-cerse luego de que se hubiera desarrollado la investigación *855suficiente como para identificar a la presunta víctima y al alegado responsable de la muerte.
Así las cosas, el 14 de septiembre de 2009, el Tribunal de Primera Instancia dictó una Sentencia en la que con-cluyó que la Ley Núm. 13, supra, no imponía al Director del Instituto de Ciencias Forenses el deber de entregarle a la recurrida los informes de autopsia y demás resultados científicos tan pronto ésta los solicitara. Determinó que si la recurrida deseaba que se le entregaran estos informes, debía cumplir con el procedimiento establecido en el Reglamento Núm. 3733, supra, o utilizar el mecanismo de des-cubrimiento de prueba dispuesto por la Regla 95 de Procedimiento Criminal, supra, después de la presentación del pliego acusatorio.
Inconforme con el dictamen, el 30 de diciembre de 2008, la recurrida acudió ante el Tribunal de Apelaciones. Alegó que el Tribunal de Primera Instancia había errado en su decisión, ya que el Art. 20 de la Ley Núm. 13, supra, establecía su derecho a recibir los informes de autopsia y otros análisis científicos antes de la vista preliminar; que las limitaciones impuestas por la Ley Núm. 13, supra, y el Reglamento Núm. 3733, supra, no le aplicaban debido a que esas limitaciones aplicaban solamente en la etapa investigativa, la cual ya había culminado cuando asumía la representación legal de un acusado.
A contrario sensu, los peticionarios sostuvieron que la Ley Núm. 13, supra, no establecía el momento en que los referidos informes debían ser entregados; que, conforme a nuestro ordenamiento jurídico, la obligación del Ministerio Público de descubrir prueba se activaba con la presenta-ción del pliego acusatorio, y que no existía norma jurídica que autorizara el que se entregasen los informes con anterioridad a la vista preliminar.
Examinados los argumentos de ambas partes, el 22 de abril de 2010, el Tribunal de Apelaciones emitió una Sentencia en la que señaló:
*856A la pregunta de cuándo es que los resultados de una autop-sia deben ser puestos a la disposición de la defensa, la ley y la jurisprudencia discutida ofrece una sola posible respuesta: tan pronto esos resultados sean puestos a la disposición del “juez instructor o fiscal”, Art. 20 supra. No es aceptable que, amparándose en el Art. 27, la Fiscalía llegue a una vista prelimi-nar con prueba científica que no ha sido puesta a la disposi-ción de la defensa del imputado del delito. Si los resultados de esos estudios son puestos a la disposición del “juez instructor o fiscal” antes de la vista preliminar, la doctrina en unión al Art. 20, exige que se entreguen a la defensa antes de la vista preliminar. Apéndice de la Petición de certiorari, pág. 11.
Por otra parte, con relación al argumento de los peticionarios de que el descubrimiento de prueba se regía por las disposiciones de la Regla 95 de Procedimiento Criminal, supra, el tribunal a quo sostuvo que:
Los principios constitucionales sustantivos de la dignidad humana, del debido proceso de ley y el derecho a confrontar prueba adversa son de superior jerarquía a los requisitos adjetivos de la Regla 95 de las de Procedimiento Criminal. No se justifica postergar los primeros por exigir que se agoten los rigores de la segunda. Apéndice de la Petición de certiorari, pág. 12.
En consecuencia, el Tribunal de Apelaciones revocó la determinación del foro de instancia. En su lugar, el foro apelativo intermedio procedió a dictar una Sentencia De-claratoria en conformidad con sus conclusiones, ya que entendió que el remedio solicitado por la recurrida podía ser concedido mediante este mecanismo sin necesidad de acu-dir al recurso de mandamus.
Inconformes con tal determinación, el 4 de mayo de 2009, los peticionarios acuden ante nos y alegan la comisión del error siguiente:
Erró el Tribunal de Apelaciones al revocar la determinación emitida por el Tribunal de Primera Instancia y disponer, mediante sentencia declaratoria que, a[u]n cuando la prueba solicitada está sujeta al descubrimiento de prueba conforme a la Regla 95 de Procedimiento Criminal 34 L.P.R.A. Ap. II R. 95, la Sociedad para la Asistencia Legal, por virtud de lo dispuesto *857en el Artículo 20 de la Ley del Instituto de Ciencias Forense [s], tiene derecho a reclamar y recibir los informes de autopsia y otras pruebas científicas que hayan sido producidos por Ciencias Forense [s] y entregadas a la Fiscalía. Apéndice de la Petición de certiorari, pág. 8.
Examinada la Petición de certiorari, concedimos a la re-currida un término para mostrar causa por la cual no de-bíamos expedir el recurso. Contando con el beneficio de la comparecencia de ambas partes, procedemos a resolver conforme lo intimado.
II
 La Constitución de Puerto Rico garantiza el derecho de todo acusado a preparar adecuadamente su defensa. Pueblo v. Santa-Cruz, 149 D.P.R. 223, 231 (1999). Asimismo, nuestro sistema de justicia criminal le ha reconocido el derecho al acusado de obtener evidencia que pueda favorecerle. Pueblo v. Guzmán, 161 D.P.R. 137, 147 (2004); Pueblo v. Arocho Soto, 137 D.P.R. 762, 766 (1994).
El mecanismo procesal que las Reglas de Procedimiento Criminal reconocen para obtener esa información es el descubrimiento de prueba. Pueblo v. Arzuaga, 160 D.P.R. 520, 530 (2003). Por tal razón, hemos resuelto que el derecho a descubrimiento de prueba es consustancial con el derecho de todo acusado a defenderse en un proceso criminal en su contra. Pueblo v. Guzmán, supra; Pueblo v. Santa-Cruz, supra.
Ahora bien, el derecho a descubrimiento de prueba a favor del acusado no es absoluto. Pueblo v. Arzuaga, supra; Pueblo v. Arocho Soto, supra; Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 668 (1985); Pueblo v. Dones Arroyo, 106 D.P.R. 303, 314 (1977). Este derecho está limitado por lo dispuesto en la Regla 95 de Procedimiento Criminal, supra, la cual constituye una barrera estatutaria contra las llamadas “expediciones de pesca” en los archivos del Ministerio Público. Pueblo v. Arzuaga, supra.
*858Según dispone el inciso (a) de la Regia 95 de Procedimiento Criminal, supra:
... Previa moción del acusado sometida en cualquier momento después de haberse presentado la acusación o denun-cia, ... el tribunal ordenará al Ministerio Fiscal que permita al acusado inspeccionar, copiar o fotocopiar el siguiente material o información que está en posesión, custodia o control del Ministerio Fiscal:
(1) Cualquier declaración jurada que el Ministerio Fiscal tenga del acusado.
(2) Cualquier declaración jurada de los testigos de cargo que hayan declarado en la vista para determinación de causa probable para el arresto o citación, en la vista preliminar, en el juicio o que fueron renunciados por el Ministerio Fiscal y los récords de convicciones criminales previas de éstos.
(3) Cualquier resultado o informe de exámenes físicos o men-tales y de experimentos o pruebas científicas que sea relevante para preparar adecuadamente la defensa del acusado o que vaya a ser utilizado en el juicio por el Ministerio Fiscal.
(4) Cualquier libro, papel, documento, fotografía, objeto tangible, estructura o lugar que sea relevante para preparar ade-cuadamente la defensa del acusado, que el Ministerio Fiscal se propone utilizar en el juicio o que fue obtenido del acusado o perteneciera al acusado.
(5) El récord de convicciones criminales previas del acusado.
(6) Cualquier informe preparado por agentes de la Policía en relación con las causas seguidas contra el acusado que sea relevante para preparar adecuadamente la defensa del acusado. (Enfasis suplido.)
Del citado precepto legal se puede apreciar que éste in-cluye un listado de aquella información en posesión del Mi-nisterio Público que debe ser revelada a la defensa como parte del descubrimiento de prueba. De igual forma, tam-bién indica el momento en que se iniciará dicho descubrimiento.
Sobre este último aspecto se ha interpretado que la obligación del fiscal de descubrir prueba a la defensa se activa luego de que se haya sometido el pliego acusatorio, o sea, con la presentación de la denuncia en los casos en que se impute la comisión de un delito menos grave o con la presentación de la acusación en los casos en que se alegue *859que se ha cometido un delito grave. Véanse: Pueblo v. Olmeda Zayas, 176 D.P.R. 7 (2009); E.L. Chiesa Aponte, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1992, Vol. III, pág. 320. Según comenta el Profesor Chiesa, la expresión “después de haberse presentado la acusación o denuncia” contenida en la Regla 95 de Procedimiento Criminal, supra, no se puede interpretar “en el sentido de que en caso de delito grave la obligación de descubrir se activa desde la presentación de la denuncia. De haber sido esa la intención legislativa, sólo habría que haber dicho ‘después de haberse presentado la denuncia’ ”. Chiesa Aponte, op. cit, pág. 321.
Por ende, conforme a la Regla 95 de Procedimiento Criminal, supra, cuando se trata de un delito grave, no es hasta que se presenta el pliego acusatorio que el acusado podrá exigir que se le provean los resultados de exámenes físicos o pruebas científicas que sean relevantes para preparar adecuadamente su defensa, o que vayan a ser utilizados por la Fiscalía contra el acusado en el juicio.
Con esta norma en mente, debemos analizar si la Ley Núm. 13, supra, requiere que los protocolos de autopsia y demás análisis científicos efectuados u ordenados por el Instituto de Ciencias Forenses se le entreguen a los aboga-dos de la defensa al mismo tiempo que al Ministerio Público, aunque ello sea antes de que se presente el pliego acusatorio.
A. Con la aprobación de la Ley Núm. 13, supra, se creó el Instituto de Ciencias Forenses de Puerto Rico. Esta agencia se estableció con el propósito de salvaguardar la objetividad investigativa de las actividades delictivas y el encausamiento civilizado y justo de aquellos que transgreden la ley. Exposición de Motivos de la Ley Núm. 13, supra. Como parte de sus funciones, la Ley Núm. 13, supra, delegó en el Instituto de Ciencias Forenses la facultad de investigar la muerte de una persona que surja como resultado de actos delictivos o que levanten sospecha de *860haberse cometido un delito. 34 L.P.R.A. sec. 3011. Para cumplir con esta función, la agencia llevará a cabo una autopsia mandatoria al occiso que permita determinar la causa y manera del fallecimiento. 34 L.P.R.A. sec. 3012.(4) De igual forma, el Director del Instituto de Ciencias Foren-ses o cualquier juez instructor o fiscal podrá ordenar a cualquier médico en Puerto Rico, que esté cualificado para realizar una autopsia, a que proceda a efectuarla. 34 L.P.R.A. sec. 3034. Por otra parte, además de los informes de autopsia, el Instituto de Ciencias Forenses está facul-tado para llevar a cabo todos aquellos exámenes en las áreas de las ciencias forenses y la criminología que sean necesarios. 34 L.P.R.A. sec. 3005.
Una vez se practique la autopsia y demás análisis científicos, los resultados de estos estudios deben ser puestos a disposición inmediata de las agencias investigadoras, fiscales y jueces. Véase Informe Conjunto de las Comisiones de lo Jurídico y Hacienda de la Ley Núm. 13, supra, pág. 30. También, éstos se proveerán a los abogados de defensa que soliciten tales resultados. Íd. Sobre este particular, el Art. 20 de la Ley Núm. 13, supra, establece específicamente que
[e]n todo caso en que se practicare la autopsia, los resulta-dos de la misma deberán ser puestos en conocimiento del juez instructor o fiscal con toda premura, así como cualquier otra información que pueda ayudar a éstos en el esclarecimiento de los hechos. La misma información deberá proveerse a los abogados defensores y a los familiares del occiso. (Enfasis suplido.) 34 L.P.R.A. sec. 3020.
Además de este precepto, el Art. 27 de la Ley Núm. 13, supra, también regula la manera en que el Ins-*861tituto de Ciencias Forenses hará la entrega de los informes de autopsia y análisis científicos realizados. Para el momento en que la recurrida instó la demanda en el caso de autos (22 de diciembre de 2008), el Art. 27 de la Ley Núm. 13, supra, disponía lo siguiente:
El Instituto expedirá a solicitud de parte interesada y me-diante el pago de los aranceles y gastos que ello conlleve, co-pias certificadas de informes de autopsias y de análisis cientí-ficos efectuados por el personal profesional del Instituto. La exacta concordancia de dichas copias con los expedientes del Instituto deberá ser consignada en la certificación.
No obstante, cuando los informes de autopsias y de análisis científicos solicitados estén relacionados con un caso cuya in-vestigación criminal está en proceso, no se expedirán copias de dichos informes sin la aprobación del Secretario de Justicia, salvo que la solicitud provenga de un tribunal competente. (Énfasis suplido.) 34 L.P.R.A. sec. 3027.
Posteriormente, dicho artículo fue enmendado por la Ley Núm. 200 de 29 de diciembre de 2009, la cual introdujo una serie de cambios a la Ley Núm. 13, supra, con el propósito de exigir y lograr que las distintas divisiones del Instituto de Ciencias Forenses estén debidamente acreditadas. Como parte de estas modificaciones, el segundo párrafo del Art. 27 de la Ley Núm. 13, supra, ahora dispone como sigue:
... cuando los informes de autopsias y de análisis científicos solicitados de casos criminales estén en proceso judicial, no se expedirán copias de dichos informes sin la aprobación del Secretario de Justicia o Fiscal del caso, salvo que la solicitud provenga de un tribunal competente. (Énfasis suplido.) 34 L.P.R.A. sec. 3027 (Supl. 2010).
Como vemos, existen varias disposiciones en la Ley Núm. 13, supra, que comentan sobre la entrega de los in-formes de autopsia. No obstante, para determinar si estos preceptos exigen que el Director del Instituto de Ciencias Forenses o sus funcionarios entreguen a los abogados de defensa los informes de autopsia y demás análisis científicos en un caso criminal antes de la presentación del pliego *862acusatorio, debemos analizar los mencionados artículos to-mando en cuenta las reglas de interpretación de las leyes.
B. En nuestro ordenamiento jurídico hemos establecido que cuando los tribunales descarguen su función de interpretar una ley, se deben considerar los propósitos que persigue la Asamblea Legislativa al aprobar el estatuto, de forma que éste se ajuste a la política pública que lo inspira. Véanse: Claro TV y Junta Regl. Tel. v. OneLink, 179 D.P.R. 177 (2010); Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155, 163 (2000), citando a Dorante v. Wrangler of P.R., 145 D.P.R. 408, 417 (1998). Nuestra obligación fundamental es darle efectividad a la intención legislativa con el propósito de que se logre el fin que persigue la ley. Íd. Véase, además, Claro TV y Junta Regl. Tel. v. OneLink, supra.
Para llevar a cabo este ejercicio de interpretación, se debe acudir, en primer lugar, al texto de la ley. Si surge ambigüedad del texto del estatuto, el tribunal debe asegurar el cumplimiento con los propósitos legislativos. S.L.G. Rivera Carrasquillo v. A.A.A., 177 D.P.R. 345 (2009). Empero, “cuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14. Por eso, si el lenguaje de la ley no crea dudas y es claro en cuanto a su propósito, su propio texto es la mejor expresión de la intención legislativa. Véanse: Rullán Rivera v. A.E.E., 179 D.P.R. 433 (2010); Claro TV y Junta Regl. Tel. v. OneLink, supra; López Nieves v. Méndez Torres, 178 D.P.R. 803 (2010); Garriga Villanueva v. Mun. de San Juan, 176 D.P.R. 182 (2009); Ortiz v. Municipio San Juan, 167 D.P.R. 609, 617 (2006). En tal caso no se debe buscar más allá de la letra de su texto para encontrar cuál fue la voluntad del legislador. Romero Barceló v. E.L.A., 169 D.P.R. 460, 477 (2006). Se debe descubrir y dar efecto a la intención expresada en la letra del estatuto. Íd.
*863Asimismo, en materia de hermenéutica estatutaria, las leyes que se refieren a la misma materia o cuyo objeto sea el mismo, deben ser interpretadas en conjunto, de suerte que lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro. Art. 18 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 18. Véanse: Morales v. Adm. Sistemas de Retiro, 123 D.P.R. 589, 595-596 (1989); Riley v. Rodríguez Pacheco, 124 D.P.R. 733, 738 (1989). Al interpretar este artículo hemos manifestado que una ley debe interpretarse tomando en consideración leyes o disposiciones in pari materia o complementarias que puedan ayudar a esclarecer cuál ha sido la verdadera intención legislativa. Zambrana Maldonado v. E.L.A., 129 D.P.R. 740, 750 (1992).
Del mismo modo, hemos sostenido que las leyes no se deben interpretar tomando aisladamente algunas de sus secciones, párrafos u oraciones, sino considerando su contexto. SLG Semidey Vázquez v. ASIFAL, 177 D.P.R. 657 (2009); Descartes, Tes. v. Tribl. Contrib. y Sucn. Cautiño, 71 D.P.R. 248, 253 (1950).
Con el marco teórico esbozado, procedemos a resolver la controversia aquí planteada.
III
En el caso de autos, el Tribunal de Apelaciones indicó que conforme al Art. 20 de la Ley Núm. 13, supra, los pro-tocolos de autopsia y demás análisis forenses que prepare u ordene el Instituto de Ciencias Forenses relacionados con un caso criminal deben ser entregados a la defensa tan pronto se hagan disponibles a la Fiscalía. Al así resolver, incidió.
El Art. 20 de la Ley Núm. 13, supra, separa en dos (2) oraciones el deber del Instituto de Ciencias Forenses de entregar los referidos informes. Dicho precepto señala que los informes de autopsia y demás información que ayude a *864esclarecer los hechos que prepare u ordene el Instituto de Ciencias Forenses, deben informársele al juez instructor o fiscal con toda premura. Luego, en otra oración, el artículo indica que dichos informes también se le deben proveer a los abogados defensores y a los familiares del occiso.
De un análisis de esta disposición, vemos que existe un deber ministerial del Director del Instituto de Ciencias Fo-renses o de sus funcionarios de entregar a los abogados de defensa los protocolos de autopsia y demás análisis científicos que se efectúen. Por lo tanto, el acusado puede exigir que se le provean tales informes, ya que tiene derecho a ellos conforme a lo dispuesto en el Art. 20 de la Ley Núm. 13, supra. No obstante, este precepto guarda silencio sobre el momento cuando estos informes y resultados deben ser puestos a disposición de la defensa.
Del Art. 20 de la Ley Núm. 13, supra, no surge expre-sión alguna que pueda dar a entender que estos informes se le deben entregar a la defensa antes de la etapa de vista preliminar. Aunque dicho precepto legal dispone que los protocolos de autopsia deben ser puestos a disposición del juez instructor o fiscal “con toda premura”, no se expresa de la misma forma en cuanto a los abogados defensores.(5) Art. 20 de la Ley Núm. 13, supra.
Por su parte, el Art. 27 de la Ley Núm. 13, supra, le concede discreción al Secretario de Justicia o fiscal del caso para determinar si provee o no copia de los informes de autopsia y de los análisis científicos de casos criminales que estén en proceso judicial. Así, aunque este artículo hace alusión a la entrega de documentos en casos crimina-les que estén en proceso judicial, tampoco precisa el mo-mento específico en que los abogados de la defensa tienen derecho a obtener copia de esos documentos.
Empero, la Regla 95 de Procedimiento Criminal, supra, *865dispone que el Fiscal tiene la obligación de descubrir prueba a favor del acusado luego de la presentación de la denuncia o acusación. Es decir, esta regla fija el momento en que los abogados de la defensa tendrán derecho a obtener, y el Ministerio Público la obligación de entregar, prueba a favor del acusado. Así, contrario a los Arts. 20 y 27 de la Ley Núm. 13, supra, esta regla establece cuándo la defensa tendrá derecho a exigirle al Ministerio Público que produzca la información requerida como parte del descu-brimiento de prueba. En ese sentido, se trata de una norma que complementa a la Ley Núm. 13, supra.
No cabe duda de que la Regla 95 de Procedimiento Criminal, supra, está estrechamente relacionada con los Arts. 20 y 27 de la Ley Núm. 13, supra. Como es apreciable, todas estas disposiciones tienen en común su injerencia sobre el descubrimiento de prueba y el derecho que tiene la defensa de obtener información en casos criminales. La diferencia es que estos artículos se refieren a los informes de autopsia y análisis científico en casos de muertes de perso-nas que hayan surgido como resultado de actos delictivos o que levanten sospecha de que se ha cometido un delito, y la Regla 95 de Procedimiento Criminal, supra, gobierna el descubrimiento de prueba en todos los casos criminales de manera general. Por eso, una interpretación contextual e integrada de estas disposiciones nos conduce a concluir que los informes de autopsia no tienen que ser provistos a la defensa al mismo tiempo que se le entregan a la Fiscalía.
Ciertamente, el Art. 20 de la Ley Núm. 13, supra, le reconoce a la defensa obtener copia de los informes de autopsia y análisis científicos realizados por el Instituto de Ciencias Forenses. Al mismo tiempo, el Art. 27 de esta ley establece que el fiscal o el Secretario de Justicia pueden conceder esos documentos a la defensa de manera discrecional, en casos criminales que estén en proceso judicial. Ahora bien, ninguna de estas disposiciones establece el momento preciso cuando la defensa tendrá derecho a que *866el Ministerio Público le produzca esos documentos. De ahí que tengamos que acudir a la Regla 95 de Procedimiento Criminal, supra, para aclarar esa omisión. Por lo tanto, al interpretar conjuntamente los Arts. 20 y 27 de la Ley Núm. 13, supra, con la Regla 95 de Procedimiento Criminal, supra, colegimos que la obligación del Fiscal de descubrir los informes de autopsia al acusado se activará luego de la presentación de la denuncia o acusación, según la naturaleza de los cargos.
Creemos que si el legislador hubiese tenido la intención de que los protocolos de autopsia se pusieran a disposición de la defensa en etapas anteriores a la presentación del pliego acusatorio, así lo hubiese indicado expresamente en la Ley Núm. 13, supra, o en cualquier otra ley que hubiese aprobado con tal propósito. Por eso, el interpretar los Arts. 20 y 27 de esta ley para permitirle al acusado el descubri-miento de los protocolos de autopsia en una etapa tan tem-prana del proceso, conllevaría proveer algo que el legislador no intentó proveer. Ello equivaldría a inmiscuimos indebi-damente en las funciones de la Asamblea Legislativa.
En consecuencia, una persona acusada de haber cometido un delito en el que alegadamente le ocasionó la muerte a la presunta víctima, como regla general, tendrá que esperar a que el Ministerio Público presente el pliego acusatorio para poder solicitar la producción de los informes de autopsia y demás pruebas científicas que se preparen con relación a esa muerte.(6) Esto es así, aunque los *867informes se pongan a disposición del Ministerio Público antes de que se presente el pliego acusatorio.
En resumen, resolvemos que un acusado de haber come-tido un delito grave en el que alegadamente haya ocasio-nado la muerte a una persona no tiene derecho a recibir los protocolos de autopsia ni las demás pruebas científicas que se hayan efectuado con relación al supuesto delito antes de que el Ministerio Público presente la correspondiente acusación. Por ende, la recurrida no tiene derecho a que se le provean los informes de autopsia y las otras pruebas científicas que efectúe u ordene el Instituto de Ciencias Forenses hasta luego de que el Ministerio Público presente el pliego acusatorio correspondiente, aunque estos resulta-dos se hayan puesto a disposición de Fiscalía antes de esa etapa.
IV
Por los fundamentos que anteceden, se expide el auto de “certiorari” y se revoca la Sentencia recurrida emitida por el Tribunal de Apelaciones. Por ende, se reinstala la Sen-tencia emitida por el Tribunal de Primera Instancia.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez disintió sin opinión escrita. El Juez Asociado Señor Rivera García no interviene.

(1) Originalmente la recurrida instó su demanda sólo contra el Instituto de Ciencias Forenses, la cual fue declarada “con lugar” por el Tribunal de Primera Instancia, Sala Superior de Humacao, el 3 de febrero de 2009. No obstante, este dictamen se dejó sin efecto el 2 de marzo de 2009 por no haberse incluido al Estado Libre Asociado de Puerto Rico como codemandado.
A solicitud de la recurrida, el foro de instancia ordenó que se expidieran empla-zamientos dirigidos al Estado por conducto del Secretario de Justicia. Sin embargo, esa Orden se tornó académica, ya que el Estado se sometió a la jurisdicción del tribunal el 13 de abril de 2009 por medio de la presentación de dos (2) escritos *853titulados Moción de Desestimación y Moción en Oposición a Moción Informativa Solicitando que se Anote la Rebeldía.
Posteriormente, el caso fue trasladado a la Sala Superior de San Juan, donde continuaron los procedimientos.


(2) Véase, Apéndice de la Petición de certiorari, pág. 56.


(3) El Reglamento Núm. 3733 del Departamento de Justicia, conocido como Re-glamento para Solicitar Copias Certificadas de Informes de Autopsias y de Análisis Científicos Relacionados con Investigaciones Criminales en proceso, establece los criterios y el procedimiento mediante el cual el Secretario de Justicia podrá autorizar la expedición de copias certificadas de los protocolos de autopsia y de los demás análisis científicos que prepare el Instituto de Ciencias Forenses cuando dichos re-sultados estén relacionados con un caso criminal cuya investigación criminal esté en proceso. Las disposiciones del Reglamento Núm. 3733, supra, págs. 1-2, están diri-gidas a “prevenir cualquier divulgación indebida o inoportuna de detalles críticos para la investigación fiscal referentes a dichos informes que pueda poner en riesgo el éxito de la misma”.


(4) La Ley Núm. 13 de 24 de julio de 1985, según enmendada, conocida como Ley del Instituto de Ciencias Forenses de Puerto Rico, 34 L.P.R.A. sec. 3001 et seq., señala varias circunstancias específicas en las cuales será mandatorio el que el Instituto de Ciencias Forenses efectúe una autopsia y otras instancias en las cuales la autopsia se llevará a cabo a discreción del Patólogo Forense responsable de la investigación. Véase 34 L.P.R.A. secs. 3011-3012.


(5) Como la expresión “con toda premura” se refiere únicamente a la manera como se entregarán los informes de autopsia al juez o al fiscal y no en cuanto a la entrega de éstos a la defensa, no evaluaremos el alcance de esa expresión.


(6) Lo anterior no contraviene la facultad discrecional del Secretario de Justicia o del Fiscal de facilitar a la defensa una copia de los informes de autopsia y análisis científicos relacionados con casos criminales antes de que se presente la correspondiente acusación o denuncia. Art. 27 de la Ley Núm. 13, supra. Es decir, aunque el acusado no tiene derecho a que los informes se le provean antes de que se presente la denuncia o acusación correspondiente, nada impide que el Ministerio Público provea tales resultados de forma voluntaria en etapas anteriores a la presentación del pliego acusatorio si así desea hacerlo. Por lo tanto, aunque en el caso específico del acusado la obligación de proveer los mencionados informes y análisis se activa luego de la presentación del pliego acusatorio, el Secretario de Justicia o el Fiscal del caso podrá autorizar la entrega de los protocolos de autopsia y de los resultados de exámenes científicos en otras fases del proceso judicial como lo son las etapas anteriores a la presentación del pliego acusatorio.
*867Por otra parte, lo expuesto tampoco modifica de forma alguna la obligación del Ministerio Público de revelar al acusado prueba exculpatoria, si es que de los infor-mes se deriva tal evidencia. Este deber surge “sin necesidad de una previa solicitud por parte de la defensa y sin importar si las Reglas de Procedimiento Criminal proveen o no para tal descubrimiento en la etapa específica de los procedimientos en que se encuentren”. Pueblo v. Arzuaga, 160 D.P.R. 520, 539 (2003).